                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JUSTIN M. HICKOX,                               No. 4:18-CV-00227

                    Petitioner,                     (Judge Brann)

          v.                                        (Magistrate Judge Mehalchick)

    TAMMY FERGUSON and
    PA ATTORNEY GENERAL,

                    Respondents.

                                       ORDER

                                   DECEMBER 20, 2019

         Justin M. Hickox, a Pennsylvania state prisoner, filed this 28 U.S.C. § 2254

petition seeking to vacate his convictions and sentence.1 In his petition, Hickox asserts

that his plea counsel was ineffective for: (1) failing to develop an alibi defense; (2)

failing to adequately prepare for trial; and (3) coercing Hickox into entering a guilty

plea.2

         In October 2019, Magistrate Judge Karoline Mehalchick issued a Report and

Recommendation recommending that this Court deny the petition.3 Magistrate Judge

Mehalchick recommends finding that two of Hickox’s counts are procedurally

defaulted—and no exception permits this Court to consider the merits of those claims—




1
     Doc. 1.
2
     Id. at 4-10.
3
     Doc. 26.
and that one claim is without merit.4 Hickox filed timely objections to the Report and

Recommendation.5

       “If a party objects timely to a magistrate judge’s report and recommendation, the

district court must ‘make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.’”6

Regardless of whether timely objections are made, district courts may accept, reject, or

modify—in whole or in part—the magistrate judge’s findings or recommendations.7

Upon de novo review, the Court finds no error in Magistrate Judge Mehalchick’s

conclusion that Hickox’s claims are procedurally defaulted or without merit.

Consequently, IT IS HEREBY ORDERED that:

       1.     Magistrate Judge Karoline Mehalchick’s Report and Recommendation

              (Doc. 26) is ADOPTED;

       2.     Hickox’s 28 U.S.C. § 2254 petition (Doc. 1) is DENIED;

       3.     The Court declines to issue a certificate of appealability;8 and

       4.     The Clerk of Court is directed to CLOSE this case.

                                                BY THE COURT:


                                                s/ Matthew W. Brann
                                                Matthew W. Brann
                                                United States District Judge

4
    Id.
5
    Doc. 27.
6
    Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
    (quoting 28 U.S.C. § 636(b)(1)).
7
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
8
    See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (setting forth legal standard).
